The opinion of the court was delivered by
Bennett, J.
On the trial' evidence was given by the plaintiff, tending to prove that dealers in oil sometimes understand, that the kind of oil specified in the written contract means winter strained sperm lamp oil, and that sometimes the term winter strained lamp oil means either whale or sperm oil. In this state of the case parol evidence was offered, to show how the parties understood the term “ winter strained lamp oil,” as used in this contract; and the first question to be disposed of relates to the admissibility of such evidence. It is claimed in argument, that it was competent for the plaintiff to show by parol evidence the sense, in which the words “ winter strained lamp oil,” by the usage of-the trade, are understood, and that they mean “ winter strained sperm lamp oil.” Of this we have no doubt. But it is said, that this will not open the door, so as to permit the defendant to show, by parol, the sense in which the parties understood the terms, when they entered into the contract. That it was competent for him to show, by parol, that *130the terms, by the usage of the trade, included both sperm and whale oil, no one can doubt. The object in admitting proof of usage in such case is, that effect may be given to the contract, according to the intent of the parties. Can there be any sound objection to the defendant’s showing, by parol, the sense, in which the terms were in fact used by the parties, when making the contract!
It may well be conceded, that parol evidence should not be admitted, to support a construction different from what the words themselves imply. To permit this would be to permit a written contract to be controlled by parol testimony. Parol evidence is, however, admissible, to give an application of a written contract to its subject matter, in cases in which the thing, as expressed, is applicable, indifferently, to more than one subject. 1 Phil. Ev. 531; Id., Cow. & H. Notes, 1362, n. 939, and authorities there cited. In such case, the question being what was intended to have been expressed through the written instrument, any evidence, which would be pertinent to that inquiry, should be received. Wigram on Extr. Ev. 118. In many cases an inference of intention is drawn from circumstances. If the intention of the parties is expressly declared, this should be regarded as far more satisfactory, than to have the intention inferred; and evidence to this point cannot but be material and relevant to the inquiry. The evidence in this case shows that this contract, in its terms, is equally applicable to sperm or whale oil, and no rule of law is violated in giving it an application to the one, or the other, by the aid of evidence aliunde the contract.
We think, there is no well founded objection to the charge of the court. The provision in the contract, that the oil should stand the climate of Vermont without chilling, is to have a reasonable construction, and such as the parties intended. To suppose that the parties intended, that the oil should be such as would not chill in any possible exposure, is unreasonable ; and probably no such oil is to be found. If it would not chill by any reasonable exposure, this should be held sufficient. The court instructed the jury, that the oil must not be such as would chill, when exposed in the manner, in which, in business, it is required to be used, and this without any limitation. This involves every reasonable exposure, whether used in lighting a dwelling house, a grist mill, a livery stable, or *131the public streets. If the oil would stand the climate of Vermont without chilling, when exposed, as it must be, in its use in the various business of life, in which it becomes necessary that it should be used, this, we think, is all that the plaintiff has a right to claim in this particular.
The judgment of the county court is affirmed.